Case 9:18-cv-80176-BB Document 589 Entered on FLSD Docket 06/19/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

        DR. CRAIG WRIGHT’S NOTICE OF FILING DEPOSITION DESIGNATIONS

         In accordance with the Court’s Order granting Dr. Wright’s Motion to Seal [D.E. 588] (the

  “Order”), counsel for Dr. Wright has conferred with both Gavin Andresen and counsel for

  plaintiffs regarding deposition redactions. Dr. Wright attaches to this notice redacted copies of the

  depositions of Gavin Andresen and plaintiff Ira Kleiman, which were previously filed under seal

  at D.E. 583.



                                                          Respectfully submitted,

                                                          Attorneys for Dr. Craig Wright

                                                          RIVERO MESTRE LLP
                                                          2525 Ponce de Leon Boulevard, Suite 1000
                                                          Miami, Florida 33134
                                                          Telephone: (305) 445-2500
                                                          Fax: (305) 445-2505
                                                          Email: amcgovern@riveromestre.com
                                                          Email: arivero@rivermestre.com
                                                          Email: zkass@riveromestre.com
                                                          Email: zmarkoe@riveromestre.com
                                                          Email: wlohr@riveromestre.com
                                                          Email: receptionist@riveromestre.com
Case 9:18-cv-80176-BB Document 589 Entered on FLSD Docket 06/19/2020 Page 2 of 2



                                                          By: s/ Amanda McGovern
                                                          AMANDA MCGOVERN
                                                          Florida Bar No. 964263
                                                          ANDRES RIVERO
                                                          Florida Bar No. 613819
                                                          SCHNEUR KASS
                                                          Florida Bar No. 100554
                                                          ZAHARAH MARKOE
                                                          Florida Bar No. 504734
                                                          WHITNEY LOHR
                                                          Florida Bar No. 1010268


                                   CERTIFICATE OF SERVICE

         I certify that on June 19, 2020, I electronically filed this document with the Clerk of the

  Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF.

                                                               /s/ Whitney Lohr
                                                               WHITNEY LOHR




                                                   2
